Third District Court of Appeal
                               State of Florida

                        Opinion filed August 31, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0189
                       Lower Tribunal No. 19-23903
                          ________________


                              Luis Marquez,
                                  Appellant,

                                     vs.

                           Michele Lazarow,
                                  Appellee.



     An appeal from the Circuit Court for Miami-Dade County, Migna
Sanchez-Llorens, Judge.

      Law Firm of Juan-Carlos Planas, P.A., and Juan-Carlos Planas, for
appellant.

     Gunster, Yoakley & Stewart, P.A., and Thomas R. Julin, and Timothy
J. McGinn, for appellee.


Before FERNANDEZ, C.J., and LOGUE, and MILLER, JJ.

     PER CURIAM.
      Affirmed. See § 768.295(4), Fla. Stat. (2020) (emphasis added) (“The

court shall award the prevailing party reasonable attorney fees and costs

incurred in connection with a claim that an action was filed in violation of this

section.”); Marquez v. Lazarow, 324 So. 3d 485 (Fla 3d DCA 2020) (affirming

final summary judgment and grant of attorneys’ fees in favor of appellee).




                                       2